DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner agrees with the PCT that the claims are novel and that the prior art alone or in combination does not disclose the claimed invention.
The closest prior art found is US 5291947 A to Stracke.
Stracke discloses an inflatable packer 46 with a housing and an electric actuator 124. However  Stracke’s electric actuator is a plunger type which open/closes a passage to allow inflation of the packer via fluid from a central bore. Stracke also teaches  a sleeve valve for fluid control between inside of tubular 22 and outside, however this sleeve valve is hydraulically controlled. It would not appear obvious to have modified Stracke to change his plunger, that blocks and unblocks a flow path, to a sleeve that has ports that align and misalign with a housing port to allow inflation of the packer element.
US 10641052 B2 discloses  a sleeve valve that aligns a port with a housing port to allow activation of an inflatable packer. However US 10641052 B2 actuates the sleeve via pressure in the annulus and it would not appear obvious to modify US 10641052 B2 the actuation means of the sleeve from a surface controlled hydraulic means to a direct electric actuation means.
US 2862562 A discloses a sleeve valve that aligns a port with a housing port to allow activation of an inflatable packer. However the activation means is an object that seats on a seal in the central bore and allows a build-up of pressure to move the sleeve, and subsequently inflate the packer elements.  This prior art reference is similar to dropped ball activated sleeve valves. The object seating on a valve seat performs both an actuation and a pressure build up, and thus it would not have been considered obvious to one of ordinary skill in the art to have changed the sleeve actuation means to an electric actuator, as the dual function would not be achieved, and would change the principle of operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674